DETAILED ACTION
Remarks
The present application was filed 7 July 2020. 
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are acceptable for examination purposes.
Specification
7.	 The specification is objected to for the following informalities: 
Paragraph [0045] refers to “text processor 119”, which appears to be a typographical error that should perhaps read –text processing logic 119- instead. (See Figure 1 element 119).
It uses the trademarks, JAVA, PYTHON and SELENIUM without capitalizing each letter of the mark. See paragraphs [0005], [0045] and M.P.E.P. § 608.01(v).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the claim further limits both the “functions” and “data values” of claim 7 However, those elements are recited in the alternative in claim 7. Thus, the limiting effect of the further limitations of those elements in claim 8 is unclear. For example, are functions and data values both required in claim 8 or still just at least one of them? For the purposes of examination, claim 8 will be interpreted as requiring at least one of “functions compris[ing] functions provided by the process” and “data values compris[ing] information to be provided to the process.” 
As to claims 17 the claims is indefinite for the same reasons as claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-11, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over de Moura et al. “Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications” (art of record – hereinafter de Moura).

As to claim 1, de Moura discloses a method comprising: 
analyzing, by one or more processors, a graphical representation of a process, (e.g., De Moura, p. 3 left col. last par. a tool that analyzes XML files in a BPMN format. This tool analyzes a process; p. 2 left col. par. 2: in the BPM standard, a process is described as a flowchart-like diagram)
wherein the graphical representation of the process comprises a plurality of shapes and a plurality of connectors, (e.g., de Moura, p. 2 left col. par. 2: in the BPM standard, a process is described as a flowchart-like diagram containing Tasks, [shapes] and Sequence Flows [a connector] (See Figure 1) and 
wherein the plurality of connectors are configured to connect different shapes of the plurality of shapes; (e.g., de Moura, p. 4 Fig. 3, p. 2 Fig. 1 and left col. last par.: a Sequence Flow is used to display the order in which other elements are executed [and see figures 1 and 3, sequence flows are represented by arrows and connect shapes])
extracting, by the one or more processors, attribute data from the graphical representation based on the analyzing, (e.g., de Moura, p. 2 right col. Sec. A: to analyze a BPM file, the tool traverses its XML representation and handles the necessary information. While the file is traversed, BPM elements are parsed [i.e., data of those elements is extracted]) wherein the attribute data identifies: 
the plurality of shapes, (e.g., de Moura, p. 3 left col. last par: this tool analyzes a process and outputs a table; p. 3 right col. Sec. A par. 3: each task [shape, see figure 1] in the process will represent one column in the table)
the plurality of connectors, (e.g., de Moura, p. 3 right col. Sec. A pars. 1-2: BPM elements are parsed. The most important BP element is the Sequence Flow [connector, see Figure 1 and Figure 3]) and 
connections between different shapes of the plurality of shapes and the plurality of connectors; (e.g., de Moura, p. 2 left col. par. 3: Tasks are activities;  p. 2 left col. last par. – p. 3 right col. par. 1: each Sequence Flow has only one source and one target, which can be Activities [i.e., shapes], Events or Gateways; p. 3 right col. par. 2: each Sequence Flow as a sourceRef attribute, which indicates where this Sequence Flow comes from, and a targetRef attribute, which indicates where it goes)
identifying, by the one or more processors, one or more processing flows based, at least in part, on the attribute data, (e.g., de Moura, p. 3 right col. Sec. A pars. 1-3: BPMN elements are parsed. At the end of execution, a files is generated containing a table with all possible flows. Each Sequence flow as a sourceRef attribute and a targetRef attribute. These attributes allow one to traverse the entire program. Each task will represent one column in the table)
wherein each processing flow of the one or more processing flows traverses a portion of the graphical representation via a first set of connectors of the plurality of connectors that establish connections between a first set of shapes of the plurality of shapes; (e.g., de Moura, p. 3 Sec. A pars. 3-4: each flow represents a new row; Figure 3 represents the result of the analysis tool for an example process, which has five Tasks and two possible flows [see figure, each row corresponds to a series of shapes connected by connectors in the figure])
executing, by the one or more processors, machine learning logic against the attribute data and a first processing flow of the one or more processing flows to produce a machine- executable testing script, (e.g., de Moura, p. 3 par. 1: the results of the flow table are used as input to a tool designed and implemented to generate initial code of the test scripts [the tool(s) being machine learning logic, at least because knowledge is acquired from the initial input])
wherein the machine-readable testing script is configured to test functionality of the first processing flow; (e.g., de Moura, p. 5 left col. last par.: this work is aimed to reduce the effort to create automated functional tests of BPM applications [i.e., the initial flow being the application or part of it]) and 
automatically executing, by the one or more processors, the machine-readable testing script against the process to test the first processing flow (e.g., de Moura, p. 1 left col. Abstract: to generate the initial code of test scripts to be run on a given Web application testing tool; p. 5 left col. last par.: this work is aimed to reduce the effort to create automated functional tests of BPM applications [i.e., the processing flow, testing it using a script is executing a script against it]).


As to claim 7, de Moura discloses the method of claim 1 (see rejection of claim 1 above), de Moura further discloses
wherein executing the machine learning logic against the attribute data and the first processing flow comprises mapping at least one of: functions, data values, and keywords to the first processing flow based at least in part on the attribute data (e.g., de Moura, p. 3 Sec. A par. 3: each task [function] will represent one column and each flow represents a new row [a task being mapped to a flow as shown by an X in Figure 3]).

As to claim 8, de Moura discloses the method of claim 7 (see rejection of claim 7 above), de Moura further discloses: 
wherein the functions comprise functions provided by the process and the data values comprise information to be provided to the process (e.g., de Moura, p. 3 Sec. A par. 3: each task [functions] will represent one column and each flow represents a new row; p. 2 left col. par. 3: tasks are activities performed within a process; p. 4 left col. par. 2: each flow is considered a different scenario. Thus, for each stream, a new scenario is created in the features file; p. 6 Figure 4 and associated text discloses [see figure] a scenario [which corresponds to a flow] includes “move package to pick area” [information to be provided to the process] for multiple scenarios).

As to claim 9, de Moura discloses the method of claim 1 (see rejection of claim 1 above), de Moura further discloses:
 further comprising automatically generating a plurality of test cases, each test case of the plurality of test cases corresponding to one processing flow of the one or more processing flows (e.g., de Moura, p. 4 left col. par. 2: each flow that appears in the table was considered a different scenario; p. 5 left col. par. 3: we obtain the scenarios represented in Figure 4).

As to claim 10, de Moura discloses the method of claim 9 (see rejection of claim 9), de Moura further discloses:
wherein the test case for each processing flow comprises a human readable description of the corresponding processing flow (e.g., de Moura,  p. 5 left col. par. 3: we obtain the scenarios represented in Figure 4 [see figure, they are human readable]). 

As to claim 11, de Moura discloses the method of claim 9 (see rejection of claim ), de Moura further discloses:
 wherein the test case for each processing flow is automatically generated based on the graphical representation  (e.g., de Moura, p. 3 right col. Sec. A pars. 1-3: BPMN elements are parsed. At the end of execution, a file is generated containing a table with all possible flows; p. 4 left col. par. 2: each flow that appears in the table was considered a different scenario; p. 5 left col. par. 3: we obtain the scenarios represented in Figure 4).

As to claim 13, it is a medium claim having substantially the same limitations as claims 1 and is rejected for substantially the same reasons. Further limitations, disclosed by de Moura, include:
a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations for automatically testing a process,  (e.g., de Moura, p. 3 right col. Sec. A par. 2: running the analysis tool [running software requires the medium and a processor]) the operations comprising: (see rejection of claim 1 above)

As to claim 17, it is a medium claim having substantially the same limitations as claims 7 and 8 and is rejected for substantially the same reasons

As to claim 18, it is a medium claim having substantially the same limitations as claims 9-11 and is rejected for substantially the same reasons

As to claim 19, it is a system claim having substantially the same limitations as claims 1 and is rejected for substantially the same reasons. Further limitations, disclosed by de Moura, include:
a memory;  (e.g., de Moura, p. 3 right col. Sec. A par. 2: running the analysis tool [running software requires the memory])
one or more processors communicatively coupled to the memory, the one or more processors (e.g., de Moura, p. 3 right col. Sec. A par. 2: running the analysis tool [running software requires the memory coupled to a processor]) configured to: (see rejection of claim 1 above) the operations comprising: (see rejection of claim 1 above)

As to claim 20, de Moura discloses the system of claim 19 (see rejection of claim 19 above), de Moura further discloses:
wherein the one or more processing flows comprises a plurality of processing flows, the plurality of processing flows including the first processing flow, (e.g., de Moura, p. 3 right col. Sec. A pars. 1-3: BPMN elements are parsed. At the end of execution, a file is generated containing a table with all possible flows) and wherein the one or more processors are configured to: 
generate additional machine-readable testing scripts for other processing flows of the plurality of processing flows; (e.g., de Moura, p. 3 right col. par. 1: the results of the flow table are used as input to a tool designed to generate the initial code of the test scripts) and
automatically execute the additional machine-readable testing scripts against the process to test the other processing flows (e.g., de Moura, p. 1 left col. Abstract: to generate the initial code of test scripts to be run on a given Web application testing tool; p. 5 left col. last par.: this work is aimed to reduce the effort to create automated functional tests of BPM applications [i.e., the processing flow, testing it using a script is executing a script against it]; p. 5 left col. par. 2: the generated table allows to visualize all the possible flows of being tested within a process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in further view of Chao et al. (US 2012/0066662) (art made of record – hereinafter Chao).

As to claim 2, de Moura discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising: analyzing the graphical representation to determine whether the plurality of connectors includes a connector that is not connected to at least two shapes of the plurality of shapes; and detecting an error based the analyzing, wherein the error indicates that the process specification includes a connector that is not connected to at least two shapes of the plurality of shapes.  
However, in analogous art, Chao discloses:
analyzing the graphical representation to determine whether the plurality of connectors includes a connector that is not connected to at least two shapes of the plurality of shapes; (e.g., Chao, pars. [0066-0071]: flow syntax validation process 330: takes an informal flow diagram 105; parses it to identify element, e.g., shapes, connectors and labels; identifies dangling connectors; par. [002]: Dangling Connector/Edge: A connector or an edge that is missing information about any, one or both the nodes [shapes] that it is supposed to connect) and
detecting an error based the analyzing, (see immediately above)
wherein the error indicates that the process specification includes a connector that is not connected to at least two shapes of the plurality of shapes (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the de Moura, analyzing the process to detect errors indicating the 

As to claim 3, de Moura/Chao discloses the method of claim 1 (see rejection of claim 1 above), but de Moura does not explicitly disclose further comprising: analyzing the graphical representation to determine whether the plurality of shapes includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors; and detecting an error based the analyzing, wherein the error indicates that the process specification includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors.  
However, in an analogous art, Chao discloses further comprising: 
analyzing the graphical representation to determine whether the plurality of shapes includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors; (e.g., Chao, pars. [0066-0071]: flow syntax validation process 330: takes an informal flow diagram 105; parses it to identify element, e.g., shapes, connectors and labels; identifies dangling connectors; par. [002]: Dangling Connector/Edge: A connector or an edge that is missing information about any, one or both the nodes [shapes] that it is supposed to connect [so if a connector is missing information about one node it is supposed to connect to, it has been detected that the node that is connected to the connector is not connected to the other node via the connector]) and 
detecting an error based the analyzing, wherein the error indicates that the process specification includes a shape that is not connected to at least one other shape of the plurality of shapes by a connector of the plurality of connectors (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the de Moura, analyzing the process to detect errors indicating the process specification includes a shape not connected to a least one other shape via a connector, as taught by Chao, as Chao would provide the advantage of a means of ensuring the process complies with modeling standards. (See Chao, abstract).

As to claim 14 it is a medium claim having substantially the same limitations as claims 2-3 and is rejected for substantially the same reasons.

Claim 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in further view of Chenguttuvan et al. (US 2020/0401505) (art made of record – hereinafter Chenguttuvan).

As to claim 4, de Moura discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose further comprising: monitoring execution of the machine-readable testing script against the process; and generating report data based on the monitoring, wherein the report data includes information indicating results of one or more portions of the processes tested during the execution of the machine-readable testing script.  
However, in an analogous art, Chenguttuvan discloses:
monitoring execution of the machine-readable testing script against the process; (e.g., Chenguttuvan, par. [0043]: to execute the selected script for testing the API [process]; par. [0044]: test report generating module (213) may include collecting test execution status) and
generating report data based on the monitoring, (e.g., Chenguttuvan, par. [0044]: test report generating module (213) may include collecting test execution status. The collected information may be stored in the test report data)
wherein the report data includes information indicating results of one or more portions of the processes tested during the execution of the machine-readable testing script  (e.g., Chenguttuvan, par. [0044]: test report generating module (213) may include collecting test execution status. The collected information may be stored in the test report data; par. [0034]: test report data may include execution status “(success or failure)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the script execution of de Moura, by monitoring execution of the script against the process and generating report data including results of portions of the processes tested during execution of the script, as taught by Chenguttuvan, as Chenguttuvan would provide the advantage of a means of training a neural network model that determines effectiveness of a script. (See Chenguttuvan, par. [0071], abstract).

As to claim 5, de Moura/Chenguttuvan discloses the method of claim 4 (see rejection of claim 4 above), but de Moura does not explicitly disclose further comprising training the machine learning logic based on the report data.  
However, in analogous art, Chenguttuvan discloses:
further comprising training the machine learning logic based on the report data (e.g.,  Chenguttuvan, par. [0071]: the plurality of generated test reports may be used to further train the artificial neural network).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the script execution of de Moura, by monitoring execution of the script against the process and generating report data used to train the machine learning logic, as taught by Chenguttuvan, as Chenguttuvan would provide the advantage of a means for the machine learning logic to determine effectiveness of a script. (See Chenguttuvan, par. [0071], abstract).

As to claim 15, it is a medium claim having substantially the same limitations as claims 4-5 and is rejected for substantially the same reasons

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in further view of Apfelbaum et al. (US 7,975,296) (art made of record – hereinafter Apfelbaum).

As to claim 6, de Moura discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the process is a web-based application and the machine-readable testing script is executed to simulate a user interaction with the web-based application.
However, in an analogous art, Apfelbaum discloses:
wherein the process is a web-based application and the machine-readable testing script is executed to simulate a user interaction with the web-based application (e.g., Apfelbaum, col. 2 ll. 54-56: one or more functional test scripts which access the web application and simulate user interaction with the web application).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the scripts of de Moura, by monitoring execution of the script against the process and generating report data used to train to include simulating user interaction with a web application, as taught by Apfelbaum, as Apfelbaum would provide the advantage of a means of automating tests requiring user interactions. (See Apfelbaum, title).

As to claim 16, it is a medium claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over de Moura (“Test Case Generation from BPMN Models for Automated Testing of Web-Based BPM Applications”) in further view of Neravati (US 2018/0144276) (art of record – hereinafter Neravati). 

As to claim 12, de Moura discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose further comprising generating a new copy of the graphical representation and adding metadata to the new copy of the graphical representation, wherein the attribute data is extracted, at least in part, from the new copy of the graphical representation.  
However, in analogous art, Neravati discloses:
further comprising generating a new copy of the graphical representation and adding metadata to the new copy of the graphical representation, wherein the attribute data is extracted, at least in part, from the new copy of the graphical representation (e.g., Neravati, par. [0023]: the Sales Return Vendor has a TCAD [graphical representation] generated for it, annotated after passing thorough the Parsing and Analysis module; par. [0061]: FIG. 3b shows the TCAD for Ordering Process annotated after passing through the Parsing module and Analysis module. Once the TCAD passes thorough the parsing module 2, the Action, Pair and Decision Points are annotated to assist the Test Generator [i.e., the Test generator extracts information from those annotations]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the graphical representation and extraction of de Moura, by generating a copy of it with added metadata and extracting attribute data from the copy, as taught by Neravati, as Neravati would provide the advantage of assisting later processing of the graphical representation. (See Neravati, par. [0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196